FILED
                            NOT FOR PUBLICATION                             MAR 21 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SASHO VALERIEV DIMITROV,                         No. 10-72463

              Petitioner,                        Agency No. A095-585-211

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 7, 2012 **
                                Seattle, Washington

Before: TALLMAN and WATFORD, Circuit Judges, and FITZGERALD, District
Judge.***

       Sasho Valeriev Dimitrov petitions for review of a final order of the Board of

Immigration Appeals (BIA) adopting and affirming the decision of the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Michael W. Fitzgerald, United States District Judge
for the Central District of California, sitting by designation.
immigration judge (IJ) to deny Dimitrov’s application for asylum, withholding of

removal, and protection under the Convention Against Torture (CAT). We have

jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.

      Even if we assume, without deciding, that Dimitrov’s application for asylum

was timely filed, the IJ’s adverse credibility determination is supported by

substantial evidence. See Gui v. INS, 280 F.3d 1217, 1225 (9th Cir. 2002). By

pointing out material inconsistencies in Dimitrov’s testimony that undermined

Dimitrov’s claim that he was persecuted in Bulgaria on account of his status as a

Roma, the IJ provided a “legitimate, articulable basis to question” Dimitrov’s

credibility and “offer[ed] a specific, cogent reason for any stated disbelief.” Id.

Because this discredited testimony went “to the heart of [Dimitrov’s] claim of

persecution,” we are “bound to accept the IJ’s adverse credibility finding” as to

Dimitrov’s claims for asylum and withholding of removal. Wang v. INS, 352 F.3d

1250, 1259 (9th Cir. 2003). Since the record, “denuded of [Dimitrov’s] discredited

testimony,” does not compel a finding that Dimitrov is more likely than not to be

tortured if he is returned to Bulgaria, Dimitrov’s claim for CAT protection also

fails. Shrestha v. Holder, 590 F.3d 1034, 1048–49 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                           2